Citation Nr: 0627211	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic 
low back syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO). 

In May 2006, the veteran appeared before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 

In an October 2005 rating decision, the RO denied service 
connection for left leg radiculopathy, secondary to the 
service-connected chronic low back syndrome, as the 
radiculopathy was due to degeneration throughout the lumbar 
spine and not due to the service-connected low back syndrome.  
The veteran was also informed that arthritis of the lumbar 
spine was not service connected.  The veteran has the 
remainder of the one year period, beginning October 14, 2005, 
to file a notice of disagreement with the adverse 
determination if he so intends. 


FINDING OF FACT

The chronic low back syndrome is manifested by moderate 
limitation of motion of the lumbar spine and forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees with pain and functional loss due to 
pain. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for chronic 
low back syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (prior to Sept. 23, 2003) and 5237 
(from Sept. 23, 2003).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated 
in June 2002.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence of an increase in severity.  The veteran was 
notified that VA would obtain records of Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim, that is, the date of 
receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable for 
the claim for increase for was not provided, as the claim for 
increase is the issue on appeal, other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating for the 
disability in the statement of the case as required by 
38 U.S.C.A. § 7105(d).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA and private 
medical records, and has afforded the veteran VA 
examinations.  As no additional records need to be obtained, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claim for a higher 
rating is required to comply with the duty to assist.   




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.   

VA issued new schedular criteria for evaluating disabilities 
of the spine under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5235 through 5243, which became effective on September 23, 
2003.  The Board is required to consider the claim in light 
of both the old and current schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change. However, both the old and the current 
regulations will be considered for the period after the 
change was made.  VAOPGCPREC 3-00. 

The chronic low back syndrome is currently rated 20 percent 
disabling under Diagnostic Code 5237.  Under Diagnostic Code 
5237, the criterion for the next higher, 40 percent, is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Prior to September 23, 2003, the disability was rated 
under Diagnostic Code 5292.  Under Diagnostic Code 5292, the 
criterion for the next higher rating, 40 percent, was severe 
limitation of motion.  

In evaluating a disability of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

Analysis 

On VA examination in July 2002, the veteran complained of low 
back pain, which was worse with standing longer than 40 
minutes and driving longer than 1 hour.  He also complained 
of intermittent back spasms with increased activity, such as 
bending and lifting.  The pertinent findings were: forward 
flexion to 50 degrees, extension to 10 degrees, left sided 
bending to 15 degrees and right sided bending to 20 degrees.  
The impression was moderately symptomatic low back pain with 
diminished range of motion. 

On VA examination in June 2003, the veteran complained of 
progressive back pain with stiffness, muscle spasms, and 
decreased range of motion.  He stated that he had constant 
pain with flares of increased pain once or twice a week.  He 
stated that the pain was brought on by prolonged sitting for 
more than 1 hour and prolonged standing for more than an hour 
and a half.  He indicated that he avoided bending, lifting 
more than 20 pounds, twisting, running, and high impact 
activities.  He also stated that he was fully functional with 
activities of daily living and he avoided movements, which 
caused pain.  He also indicated that he had not taken time 
off from work in the last six months.  The pertinent findings 
were mild to moderate paravertebral muscle spasms.  Forward 
flexion was to 90 degrees,  extension to 20 degrees, lateral 
bending on the right to 20 degrees, and lateral bending on 
the left to 25 degrees.   

On VA examination in February 2005, there was no radiating 
pain on movement, tenderness, or muscle spasm. There was no 
anklyosis of the spine.  The pertinent findings were forward 
flexion to 45 degrees with pain at 45 degrees, extension to 
30 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 20 degrees with pain at 20 degrees, and right and 
left rotation to 30 degrees.  The examiner reported that the 
range of motion was additionally limited after repetitive use 
by pain, weakness, and lack of endurance, but not by fatigue 
or incoordination.  

In May 2006, the veteran testified that he had continual low 
back pain with limited motion and muscle spasms for which he 
took pain medication and a muscle relaxer. 

While there is evidence of degenerative joint disease and 
degenerative disc disease of the lumbar spine, neither is a 
service-connected disability. Where it is not possible to 
separate the effects of the veteran's service-connected low 
back syndrome from the effects of his nonservice-connected 
disabilities, the Board shall attribute such signs and 
symptoms to his service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

As it is not possible to separate the effects of the 
veteran's service-connected low back syndrome associated with 
limitation of motion and pain from the effects of his 
nonservice-connected disabilities, the Board shall attribute 
all the limitation of motion and pain to his service-
connected disability. 

During the appeal period, the veteran was examined three 
times by VA.  The reports of examination have been consistent 
in documenting the veteran's complaints of pain and 
limitation of motion.  Forward flexion most recently has been 
limited to 45 degrees with pain.  The other findings of VA 
examinations in 2002 and 2003 were forward flexion to 50 
degrees and 90 degrees, respectively.  Under the current 
criteria of DC 5237, even considering functional loss due to 
pain, forward flexion of 30 degrees or less has not been 
demonstrated. 

Under the old criteria of DC 5292, the findings of limitation 
of motion, including forward flexion, extension, lateral 
bending, and rotation, do not nearly approximate or equate to 
severe limitation of motion, or a 40 percent rating, 
considering functional loss due to pain, as the range of 
motion for all planes of motion were normal except for 
forward flexion (45 degrees, where 90 degrees is normal) and 
left lateral bending (20 degrees, where 30 degrees is normal) 
on the most recent VA examination.  



As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 20 percent for chronic low back syndrome 
is denied.




____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


